An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL CABELL, N0. 67 870
Petitioner,

vs.

THE HONORABLE STEVE L.

DOBRESCU, DISTRICT JUDGE, Fi L E D
Respondent MAY 1 g 2315

TRACIE K. UNDEMAN
CLERK OF SUPREME COURT

BY '
DE UTY CLE K.

ORDER DENYING PETITION
This is a pro se petition for a writ of mandamus. Petitioner
seeks a writ directing the district court to file his complaint and/or deny it.
We have reviewed the documents submitted in this matter, and Without
deciding upon the merits of any claims raised therein, we decline to

exercise original jurisdiction in this matter. See NR8 34.160. Accordingly,

we
ORDER the petition DENIED.
l J .
Parraguirre
{43 , 11.
Douglas

 

cc: Michael Cabell
ii‘nttainnie};r General/Carson City
White Pine County Clerk

SUPREME COURT

(u: 1947A W I IS « I,

It